Citation Nr: 0312754	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury, to include as secondary to service-connected 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran has verified active duty service from July 1975 
to July 1979, and from October 1981 to January 1984.  It also 
appears from the record that he also had active duty from 
June 1972 to July 1975.  This matter comes before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  Upon an 
initial review of this matter, the Board determined that 
additional development of the evidence was required prior to 
adjudication of the claim on its merits.  Such necessary 
development has now been completed, and the matter has been 
returned to the Board for review.


FINDINGS OF FACT

1.  The RO has substantially complied with the requirements 
of the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence of record indicates that the 
veteran's current residuals of a low back injury are related 
to his active service.  


CONCLUSION OF LAW

The residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110; 1131; 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the March 
2000 rating decision and the April 2000 statement of the 
case, and in letters from the RO.  It also appears that the 
veteran was made aware of which evidence he was to provide to 
VA and which evidence the RO would attempt to obtain on his 
behalf.  Further, the Board finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's service medical records, private 
treatment records and VA treatment records.  The veteran was 
also given VA examinations in July 1999 and April 2003, as 
well as the opportunity to testify at a hearing before the 
Board, held in September 2002.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that 
additional evidentiary development was required, and it 
undertook actions to further develop the evidence in this 
case.  This newly developed evidence has now been associated 
with the claims folder, namely the results of the April 2003 
VA examination.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  In light of this precedent, the Board 
would typically have to remand the veteran's claim to the RO 
for a review as to whether all evidence needed to consider 
his claim has been obtained (and to conduct any additional 
VCAA notice and development as required), and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the statement of the 
case.  In this situation, however, the Board has decided to 
grant the veteran's claim for service connection based upon 
this newly developed evidence.  As such, any perceived lack 
of notice or development as required under the VCAA, as well 
as any lack of procedural compliance with its requirements by 
the RO or the Board, should not be considered prejudicial to 
the veteran. 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that in March 1999, the veteran originally 
filed his claim for entitlement to service connection for a 
back disorder, to include as secondary to his service-
connected bilateral knee disabilities pursuant to 38 C.F.R. 
§ 3.310 (2002).  As the Board has decided to grant the 
veteran's claim on the basis of direct service connection, 
however, the claim will only be reviewed under those legal 
standards.   

A review of the service medical records reveals that the 
veteran entered active service with a normal back.  These 
records, however, reveal repeated episodes of lumbosacral 
strain during service, often requiring duty restrictions.  

The record reflects that the veteran continued to have low 
back problems after service.  A private medical record from 
H.C.B., Jr., M.D., received in May 1999, reflects that the 
veteran's problems culminated in a diagnosis of a right side 
herniated disk at L5-S1, later requiring surgical 
intervention.  The veteran testified that he has continued to 
have low back problems even after this surgery.

The veteran was afforded a VA examination in April 2003.  The 
examiner noted his review of the claims file and clinical 
evaluation of the veteran.  Reported findings including a 
limited range of motion for the lumbar spine.  The examiner's 
diagnosis was chronic low back pain, status post lumbar spine 
surgery  in 1999.  He opined that the veteran's current low 
back problems were more likely than not related to his active 
duty service.  

It therefore appears that all of the necessary requirements 
to establish direct service connection for the residuals of a 
low back injury have been satisfied in this case.  Congress 
has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  See 
also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the residuals of a lumbosacral strain 
is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

